Blandeord, Justice.
The court in this case awarded a nonsuit. The defendant in error (who was the plaintiff in the court below) moved that the court set aside the judgment ot nonsuit and reinstate the case, which - the court did, whereupon the defendant excepted and alleges this was error.
Where a motion- is made to reinstate a case after a nonsuit has been awarded, it is in the nature of a motion for a reconsideration, and addresses itself to the sound legal discretion of the court. This court would be very-loath to interfere with the judgment of the court below reinstating the case. In other words, it would have to he such a case as that it should appear that the court abused his discretion in reinstating the case. In this case we do not think there was any abuse of the discretion of the court in setting aside the judgment of nonsuit and in reinstating the case.
The judgment is Affirmed.